Motion Granted; Appeal Dismissed and Memorandum Opinion filed
September 8, 2022.




                                      In The

                     Fourteenth Court of Appeals

                              NO. 14-22-00487-CR


                     TONY SMITH WOODLEY, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

                   On Appeal from the 262nd District Court
                           Harris County, Texas
                       Trial Court Cause No. 1776340


                          MEMORANDUM OPINION

      Appellant Tony Smith Woodley has signed and filed a written request to
withdraw appellant’s notice of appeal. See Tex. R. App. P. 42.2. Because this court
has not delivered an opinion, we grant appellant’s request.
      We dismiss the appeal. We direct the clerk of the court to issue the mandate
immediately. See Tex. R. App. P. 2.

                                  PER CURIAM

Panel consists of Justices Spain, Poissant, and Wilson.

Do Not Publish – Tex. R. App. P. 47.2(b)




                                         2